FILED
                           NOT FOR PUBLICATION
                                                                            NOV 14 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   16-30275

              Plaintiff-Appellee,                D.C. No.
                                                 4:12-cr-00036-BMM-1
 v.

EDDY DEAN BULLCALF,                              MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Brian M. Morris, District Judge, Presiding

                          Submitted November 14, 2017**

Before: FARRIS, CANBY, and SILVERMAN, Circuit Judges.

      Eddy Dean Bullcalf appeals the 324-month sentence imposed upon re-

sentencing for two counts of aggravated sexual abuse, in violation of 18 U.S.C. §§

1153(a) and 2241(c), and one count of abusive sexual contact with a child under

the age of 12, in violation of 18 U.S.C. §§ 1153(a) and 2244(a)(1). Pursuant to

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Anders v. California, 386 U.S. 738 (1967), Bullcalf’s counsel has filed a brief

stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. No pro se supplemental brief or answering brief has been filed.

      We find not arguable issues among those noted in the Anders brief: the

district court did not miscalculate or misapply the Guideline range; the evidence

does not show that the criminal activity wholly preceded the adoption of the

sentencing enhancement of U.S.S.G. § 5B1.5(b)(1); the sentence at the bottom of

the Guideline range is not unreasonable. In addition, our independent review of

the full record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no

arguable grounds for relief.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2